          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 1 of 25




                         In the United States District Court
                              for the District of Kansas




United States of America,
                                   Plaintiff,

v.                                              Case No. 2:16-cr-20032-JAR-02

Karl Carter,
                                   Defendant.



                THE FEDERAL PUBLIC DEFENDER’S APPLICATION
                FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES



         As detailed in this Court’s Findings of Facts and Conclusions of Law, the

Federal Public Defender is entitled to attorneys’ fees and costs caused by the

Government’s failure to preserve and failure to cooperate with witness and

document production. 1

         There simply “is no template for this case, where the fairness of the

adversary system is called into question by systemic prosecutorial misconduct of the

type alleged here.” 2 From the outset, the Government disregarded the Court’s

Orders to preserve evidence and to cooperate, and, consequently, this litigation has

dragged on for more than three years. The FPD has invested more than 6,946.4

hours of attorney, paralegal, and investigator time worth at least $1,653,638.50.


1   D.E. 758.

2   Id. at 184.
         Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 2 of 25




The FPD has also incurred $39,852.80 in expenses (non-taxable costs), of which the

FPD is only seeking a small fraction, $3,375. Because the Government’s bad faith

pervades this entire action, it is well within the Court’s inherent authority to award

the entirety of the $1,693,491.30 fees and expenses incurred by FPD.

        But we don’t ask the Court to do that. Rather, we attempt to distill the

specific time and resources required to litigate the Government’s contemptuous

conduct. Below, we lay out specific areas where the Government’s bad faith directly

caused the FPD to incur fees and expenses. The FPD estimates that 833.86 hours of

attorney, paralegal, and investigator time worth $220,341.30 and $3,375 in

expenses were invested as a direct result of the Government’s bad faith failure to

preserve evidence and failure to cooperate with witness and document production.

        I.     The FPD is entitled to the attorney fees it incurred as a result
               of the Government’s misconduct.

        The FPD spent more than 6,946.4 actual hours on the litigation and related

correspondence. 3 This is not surprising, given the complexity and novelty of the

issues. 4 The number of hours was exacerbated by the Government’s repeated

refusals to cooperate with the investigation and its repeated attempt to litigate the

procedural posture of the case rather than comply with the Court’s orders. 5 The



3   See Ex. A, Thompson Decl. at 17.

4   D.E. 758 at 184.

5 See City of Riverside v. Rivera, 477 U.S. 561, 580 n.11 (1986) (“The government
cannot litigate tenaciously and then be heard to complain about the time
necessarily spent by plaintiff[s] in response.”) (internal quotation marks and
citation omitted); Henson v. Columbus Bank & Trust Co., 770 F.2d 1566, 1575 (11th
                                           2
           Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 3 of 25




Government’s strategy contravened the Federal Rules of Civil Procedure 6 and the

local rules of this Court. 7

          Federal courts possess certain “inherent powers,” not conferred by rule or

statute, “to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases.” 8 That authority includes “the ability to fashion an appropriate

sanction for conduct which abuses the judicial process.” 9 And one permissible

sanction is an “assessment of attorney’s fees”—an order instructing a party that has

acted in bad faith to reimburse legal fees and costs incurred by the other side. 10

          This Court already “easily [ruled] that the Government violated myriad

Court orders and Special Master directives, and the Court impose[d] monetary




Cir. 1985) (“While [defendant] is entitled to contest vigorously ’[plaintiffs’] claims,
once it does so it cannot then complain that the fees award should be less than
claimed because the case could have been tried with less resources and with fewer
hours expended.”).

6This Court previously held the Federal Rules of Civil Procedure apply to Rule
41(g) motions. See Doc. 758 at 125 citing In re Special Grand Jury 89-2,450 F.3d
1159, 1167 (10th Cir. 2006) (“It is the ‘essential nature of the action, not the
underlying proceeding it arose from, that determines whether it is civil or
criminal.’”).

7See, e.g., Fed. R. Civ. P. 1 (“[The Rules] should be construed, administered and
employed by the court and the parties to secure the just, speedy, and inexpensive
determination of every action and proceeding.”).

8Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) citing Link v.
Wabash R. Co., 370 U.S. 626, 630–631 (1962).

9    Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991).

10   Id., at 45.


                                             3
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 4 of 25




sanctions for these violations.” 11 The Court identified two areas of misconduct by

the Government: (1) failure to preserve evidence and (2) failure to cooperate with

witness and document production. 12 This misconduct so permeates the litigation

that it falls into the extraordinary circumstance where the Court has the authority

to sanction the Government for the entirety of the FPD’s fees and expenses.

         Thus, the question is how to assess the pecuniary penalty against the

Government.

         II.   Computation of the Lodestar

         The general principles governing the award of fees, costs, and expenses are

well-settled. The starting point is the “lodestar” figure, that is, “the number of hours

reasonably expended on the litigation multiplied by a reasonable hourly rate.” 13

When a party seeks compensation for services of a non-lawyer, such as a legal

assistant, the court must scrutinize the reported hours and suggested rates in the

same manner. 14 The party seeking an award of fees has the burden of proving both

the number of hours spent and the reasonableness of the hourly rates. 15 Once this




11   D.E. 758 at 5, emphasis added.

12   D.E. 758 at 144

13Anchondo v. Anderson, Crenshaw & Assoc., LLC, 616 F.3d 1098, 1102 (10th Cir.
2010)(citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).

14   Case v. Unified Sch. Dist. No. 233, 157 F.3d 1243, 1249 (10th Cir. 1998).

15United Phosphorus, Ltd v. Midland Fumigant, Inc., 205 F.3d 1219, 1233 (10th
Cir. 2000).


                                            4
            Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 5 of 25




burden is met, a claimant is entitled to a strong presumption that this lodestar

amount reflects a “reasonable” fee. 16

           A. Hours Incurred as a result of the Government’s misconduct

           When the basis for awarding fees is bad faith, the party entitled to fees is

limited to the fees incurred solely because of the opposing party’s misconduct – “or

put another way, to the fees that party would not have incurred but for the bad

faith.” 17

           Strict mathematical certainty in this context is neither practical nor

required. “The essential goal” in shifting fees is “to do rough justice, not to achieve

auditing perfection.” 18 Accordingly, a district court “may take into account [its]

overall sense of a suit, and may use estimates in calculating and allocating an

attorney’s time.” 19 The court may decide, for example, that all (or a set percentage)

of a particular category of expenses were incurred solely because of a litigant’s bad-

faith conduct. 20

           1. This exceptional case permits the Court to shift all of the FPD’s fees.

           In extraordinary cases, the “but-for standard permits a trial court to shift all

of a party’s fees, from either the start or some midpoint of a suit, in one fell



16   Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010).

17   Haeger, 137 S.Ct. at 1184.

18   Id citing Fox v. Vice, 563 U.S. 826, 838 (2011).

19   Id.

20   Haeger, 137 S. Ct. at 1187.
                                               5
            Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 6 of 25




swoop.” 21 One such example is Chambers v. NASCO, in which the Supreme Court

approved an award of the plaintiff’s entire fees because “literally everything the

defendant did – ‘his entire course of conduct’ throughout, and indeed preceding the

litigation – was ‘part of a sordid scheme’ to defeat a valid claim.” 22 The Chambers

district court reasonably concluded that all legal expenses in the suit “were caused .

. . solely by [the defendant’s] fraudulent and brazenly unethical efforts.” 23

           Here, in line with Chambers, the FPD’s involvement began as an action for

specific performance—that the USAO return client property under Rule 41(g). But

it quickly morphed into a three-year exercise in subterfuge by the USAO. This

“wholesale strategy to delay, diffuse, and deflect” 24 has cost the FPD substantial

time and resources, but, more importantly, it has successfully denied “the

individual [§ 2255] litigants their day in court for almost three years.” 25

           The Court detailed in its 188-page Findings of Fact and Conclusions of Law

the Government’s bad-faith and failure to cooperate or preserve. Indeed, from the

earliest hearings, “the Government evaded the Court’s questions” 26 and “denied




21   Id.

22   Id. citing Chambers, 501 U.S. at 51, 57.

23   Chambers, 501 U.S. at 58.

24   D.E. 758 at 7.

25   Id.

26   D.E. 758 at 4.


                                             6
            Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 7 of 25




that its practices implicated the Sixth Amendment or the attorney-client

privilege.” 27 These dilatory tactics continue today. 28 Indeed, at the time of this

filing, five individual AUSAs have filed purported notices of appeal, one alleging

“reputational injury,” 29 that can only be seen as a continued attempt to thwart a

timely resolution of this case.

           The Government has displayed a willful defiance of this Court’s authority

and has unnecessarily multiplied the proceedings. By contrast, the FPD repeatedly

attempted to resolve this matter. Consequently, it would be within the Court’s

inherent authority to assess the total attorney fees the FPD incurred litigating the

Rule 41(g) motion, which comes to $1,653,638.50. 30 But again, that’s not the remedy

we seek. As we describe below, we seek fees and costs, constituting a small fraction

of our investment in the case, of $223,716.30.

           2. The FPD only seeks fees incurred related to discrete areas of the
              Government’s bad faith.

           This is the exceptional case in which the government’s bad faith permeates

the Rule 41(g) proceeding, but the FPD only distills the fees and expenses as to

certain discrete areas caused by the Government’s bad faith disregard of the Court’s

orders, as directed by the Court.




27   Id.

28   Id. at 7.

29   D.E. 771.

30   See Ex. A, Thompson Decl. at 17.
                                               7
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 8 of 25




                a. The Government’s bad faith failure to preserve the AVPC.

         The Government had a duty to preserve the AVPC hard drives based on the

August 2016 Rule 41(g) motions and Brannon’s August 30, 2016 email. 31 Yet the

Government admittedly failed to preserve the hard drive; the balance of the

evidence is that the Government affirmatively destroyed that evidence. 32 The Court

released the AVPC hard drives to the FPD, who then retained Tami Loehrs to

analyze any remaining metadata. That analysis demonstrates that there was

conduct on the part of the Government that directly contributed to the AVPC’s

spoilation.

         To get to the point where the FPD finally had access to the computer hard

drives, litigation was required. The FPD spent 42.1 hours investigating,

researching, and drafting the motion for discovery regarding computers (Doc.

573). 33 This issue was also litigated during multiple hearings; however, that time is

accounted for in the sections below.

                b. Government’s failure to produce – time spent obtaining and
                   reconstructing CCA phone calls, preparing motions to
                   compel, and fruitlessly meeting with the Government.

         The Government finally responded to the Special Master’s August 2018

subpoena duces tecum with what “can only be characterized as an incomplete




31   Doc. 758 at 130.

32   Doc. 758 at 131.

33   See Attachment 1 to Ex. A, Thompson Decl.


                                           8
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 9 of 25




‘document dump.’” 34 In an attempt to determine the breadth of the USAO’s

accessing attorney-client calls, the FPD filed a motion requesting that the

Government identify cases in which it requested recorded phone calls of District of

Kansas detainees. 35 The Government responded that it was in discussions with the

FPD to provide this information, or, in the alternative, that there was no legal basis

for the FPD’s requests. 36

         As this Court found, “despite Clymer’s proclamations that the Government

was willing to resolve pending Rule 41(g) motions by turning over audio recordings

to the FPD, that did not begin until January 2019.” 37 Because the Government

repeatedly said it was willing to resolve the motions and turn over the audio

recordings, the FPD spent time negotiating with the Government or reviewing the

partial productions during the summer of 2018. 38 Because the Government did not

produce a complete accounting of calls that it had requested or reviewed before the

October hearing, the FPD had to complete an arduous process over several




34   Doc. 758 at 142.

35   Doc. 572.

36   See Doc. 587.

37   Doc. 758 at 102.

38   See Attachment 1 to Ex. A, Thompson Decl.
                                          9
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 10 of 25




months. 39 This culminated in the report and testimony of AFPD Rich Federico. This

Court detailed the process in its Findings of Fact and Conclusion of Law. 40

         The FPD spent 264.76 hours conducting investigation and motion practice to

determine what attorney-client phone calls the Government accessed. 41

                 c. Government’s failure to cooperate and produce witnesses –
                    time spent on responding to the Government’s bad faith
                    Touhy and privilege invocations.

         The Court repeatedly ordered the Government to cooperate with the Special

Master., and this included producing documents and witnesses. 42 The Government

repeatedly circumvented these orders, as detailed in the Court’s Findings of Facts

and Conclusions of Law. Specifically, the Government “refused to create and provide

a log for materials withheld on the basis of privilege, Touhy, and the Privacy Act.” 43

         In an attempt to identify the information and documents the Government

refused to produce, the FPD was required to research, prepare, and file a response

to Government’s motion to quash, 44 a Memorandum of Law regarding the proper




39   See Exhibit 562; Doc. 178 at 102.

40   Doc 758 at 102-106.

41   See Attachment 1 to Ex. A, Thompson Decl.

42   D.E.. 758 at 141.

43   Id. at 141-142.

44   D.E. 357.
                                          10
           Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 11 of 25




invocation of a various privileges, 45 and a Memorandum of Law regarding the

proper invocation of Touhy. 46

           The Government repeatedly asserted the Touhy doctrine in bad faith at the

at the May 15, 2018 hearing. 47 The USAO made near blanket Touhy objections to

AUSA Rask’s testimony and partial Touhy objections to Tomasic’s testimony. 48 In

contrast, at the October 2, 2018 hearing, the witnesses invoked Touhy more

narrowly 49 and “Clymer often advised the witnesses that they could proceed to

answer questions that they were initially reticent to answer based on their

authorizations.” 50

           The FPD spent 187.5 hours preparing Doc. 357, Doc. 385, and Doc. 622. 51

                 d. Government’s general failure to cooperate – preparing
                    motion for show cause, the reply, and litigating the same at
                    an evidentiary hearing.

           To combat the Government’s repeated efforts to “frustrate the efforts of the

Special Master, the Court, and the FPD to discover the extent and scope of any




45   D.E. 385.

46   D.E. 622.

47   D.E.. 758 at 15.

48   Id.

49   D.E. 758 at 17.

50   Id.

51   See Attachment 1 to Ex. A, Thompson Decl.
                                             11
         Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 12 of 25




Sixth Amendment violations committed by the USAO,” the FPD filed repeated

motions to show cause and motions for discovery.

         More than a year after filing the initial Rule 41(g) motion, it became clear

that the USAO did not intend to cooperate with witness and document production

as ordered. In response, the FPD filed a motion to show cause why the Government

should not be held in contempt of court for its refusal to cooperate with the Special

Master in a faithful and timely manner. 52

         Ten months after the FPD filed that motion, the Government was still not

cooperating and continued to thwart the Special Master’s investigation. In response,

the FPD filed a supplemental motion to show cause. 53

         And in a further attempt to obtain the discovery the Government refused to

provide, the FPD filed a reply to the Government’s response to its motions for

discovery. 54

         Ultimately, these issues were litigated before the Court in an evidentiary

hearing over three days in October 2018. Between the motion practice and the

October 2018 evidentiary hearing, the FPD spent 339.5 hours attempting to gain

the information the USAO should have provided under its duty to cooperate under

the Court’s orders. 55



52   D.E. 301.

53   D.E. 585.

54   D.E. 588.

55   See Attachment 1 to Ex. A, Thompson Decl.
                                            12
         Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 13 of 25




              e. Total Hours directly caused by the Government’s failure to
                 preserve and cooperate with witness and document
                 production.

      The total hours for which the FPD seeks fees are as follows:

 Event                                     Date                              Hours
 Motion to Show Cause (D.E. 301) 56        10/25/17                          27.5
 Response to Motion to Quash (D.E. 357)    12/18/17                          65.0
 Memorandum of Law re: Privilege           01/17/18                          49.7
 (D.E. 385)
 Phone Call Review 57                      Summer 2018                       241.16
 Motion for Discovery (D.E. 572)           08/20/18                          23.6
 Motion for Discovery re: Computer         08/24/18                          42.1
 (D.E. 573)
 Supplemental Show Cause Motion            08/31/18                          32.9
 (D.E. 585)
 Reply re: Motions for Discovery           09/04/18                          12.5
 Memorandum of Law re: Touhy 58            09/28/18                          72.8
 Hearing 59                                10/2/18-10/4/18 and 10/9/18-      266.6
                                           10/12/18
 Total                                                                       833.86



56Our time records regarding pleadings were determined by: (1) segregating time
records proximate to filing the pleading, (2) identifying the author, primary
reviewer, and secondary reviewer of the pleading, and (3) including only the time
records of individuals directly involved with the pleading at times temporally
proximate to the filing.

57The process of collecting and analyzing call detail reports and building a database
to search for attorney-client calls acquired by the government was explained in
detail by Rich Federico at the October hearing.

58We excluded all FPD time concerning the May, 2018 hearing. While the
government repeatedly invoked Touhy at that hearing in a manner contrary to the
law and to their later practice, we are unable to disaggregate from our records what
time we spent litigating the Touhy issue.

59The only FPD time we have included concerning the October 2018 hearing is
FACT entries. These entries document only review of the government’s tardy
document dump, and litigation support required to attempt to organize the
discovery production and mark exhibits. We do not include any travel time, court
time, or investigation time.
                                          13
           Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 14 of 25




           As set forth in the declaration of FPD General Counsel Erin Thompson, the

hours set forth above represent various reductions and exclusions in an exercise of

billing judgment. These exclusions include work performed by attorneys in

connection with the underlying Rule 41(g) motion if they performed relatively little

work on the matter (i.e. worked fewer than 15 hours on the matter).

           To be clear, the FPD’s billing records do not contain detailed billing

descriptions or “task billing” by attorney and date. That is for several reasons. To

begin, the FPD routinely keeps its time and this case followed its general practice of

recording only general time descriptions by attorney and date. 60 The FPD’s time is

not kept in a manner to be sent to a client; rather, the time is reported to the

Defender Services Office so that appropriate resources can be allocated based on

caseload. 61 Next, this FPD made a policy decision, unrelated to this case, to keep its

timekeeping records as generic as possible to maximize attorney-client privilege. 62

Nor did the FPD ever expect that it would be seeking attorneys’ fees when it began

keeping time in this matter. The FPD squarely acknowledges that the Court may

reduce the fees requested based on the FPD’s block billing. 63 But the time records

do provide a guidepost for the Court to consider.



60   See Ex. B, Brannon Decl.

61   Id.

62   See id.

63“Block billing” is the practice of lumping multiple tasks into a single entry of time
such that the billing entry does not delineate how many hours were allotted to a
specific task. See Cadena v. Pacestter Corp., 224 F.3d 1203, 1214-15 (10th Cir.
                                              14
         Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 15 of 25




         B. Hourly rates

         In setting reasonable attorneys’ fees, the general touchstone is whether the

rate is in line with those prevailing in the community for comparable services by

lawyers of reasonably comparable skill, experience, and reputation. 64 The focus of

the inquiry into a reasonable hourly rate is on the rates of lawyers of comparable

skill and experience. 65 The Court “should establish, from the information provided

to it and from its own analysis of the level of performance and skill of each lawyer

whose work is to be compensated, a billing rate for each lawyer based upon the

norm for comparable private firm attorneys in the area in which the court sits,

calculated as of the time the court awards fees.” 66

         The hourly rates requested for the attorneys, paralegals, and investigators

who performed work in the underlying Rule 41(g) motion are as follows:

 Name (Position)                                               Rate
 Melody Brannon, Kirk Redmond, Laura Shaneyfelt                $325
 (attorneys)
 Brandon Bell, Rich Federico (attorneys)                       $250
 Michele Oeberst, Jennifer Wilson (paralegals)                 $110
 Zay Thompson (investigator)                                   $100



2000). The Tenth Circuit discourages this practice and the court can reduce the fees
requested when time records including block billing are submitted. See Okla.
Natural Gas Co., 355 F.Supp.2d 1246, 1264 (N.D. Okla. 2004).

64See, e.g., Lippoldt v. Cole, 468 F.3d 1204, 1224-1225 (10th Cir. 2006) (considering
the “’prevailing market rate in the relevant community’” in determining what
constitutes reasonable rate)

65   See Fox v. Pittsburg State Univ., 258 F. Supp. 3d 1243, 1264 (D.Kan. 2017).

66Sussman v. Patterson, 108 F.3d 1206, 1211 (10th Cir. 1997) (quoting Ramos v.
Lamm, 713 F.2d 546, 555 (10th Cir. 1982)).
                                           15
         Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 16 of 25




As set forth below, these requested rates are reasonable for complex criminal

litigation in the Kansas City market. 67

         Should the Court determine that these rates exceed or at the high range for

the Kansas City market, an upward departure is appropriate upon an examination

of the Johnson factors.

         In assessing whether adjustments should be made, courts often consider the

twelve factors set out in Johnson v. Georgia Highway Express, Inc., which include:

         (1) the time and labor required; (2) the novelty and difficulty of the
         questions; (3) the skill required; (4) preclusion of other employment; (5)
         the customary fee in the community; (6) whether the fee is fixed or
         contingent; (7) time limitations imposed by the client; (8) the amount
         involved and the results obtained; (9) the experience, reputation and
         ability of the attorney's; (10) the undesirability of the case; (11) the
         nature and relationship of the professional relationship with the client;
         and (12) awards in similar cases. 68

         The FPD was uniquely situated to take on this undesirable case. To warrant

an enhancement due to the undesirability of the case, accepting the case and

proceeding to trial must require “great courage” from counsel to undertake it. 69

Accusing the USAO of prosecutorial misconduct and intentionally intruding on the

attorney-client relationship is more than a lone CJA panel attorney could bear. 70




67See Fox, 158 F. Supp. 3d at 1264 (finding that the “relevant market is the Kansas
City metropolitan area, which includes Missouri and Kansas.”)

68   488 F.2d 714, 717-17 (5th Cir. 1974).

69   See Ramos v. Lamm, 713 F.2d 546, 557–58 (10th Cir. 1983).

70   See Brannon Decl.


                                             16
           Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 17 of 25




The only way to address the USAO’s systematic skirting of the Sixth Amendment

was to have the institutional power of the FPD behind it. 71

           Accordingly, the FPD relied on counsel with substantial experience litigating

against this USAO and significant experience litigating Sixth Amendment right to

counsel, prosecutorial misconduct, and knowledge of the contours of hundreds of

criminal cases pending before the District of Kansas. 72 While numerous courts have

considered issues related to the Government’s intrusion into the attorney-client

relationship, 73 no court has previously considered a prosecuting office’s systemic

abuse, which calls into question the fairness of the entire system. 74

           Specifically, the four tiers of rates requested by the FPD for its counsel are

reasonable for the following reasons:

           First, the rate of $325 an hour is a reasonable rate for Ms. Brannon, Ms.

Nichols, Mr. Redmond, and Ms. Shaneyfelt. Ms. Brannon is the Defender for the

District of Kansas, a position akin to managing partner at a private law firm; and

Mr. Redmond is First Assistant, a position akin to a supervising partner in private

law firm. 75 Each of the four attorneys has more than 20 years of experience




71   Id.

72   See Ex. A, Thompson Decl. (describing qualifications of FPD counsel).

 See e.g. Shillinger v. Haworth, 70 F.3d 1132 (10th Cir. 1995); Weatherford v.
73

Bursey, 429 U.S. 545 (1977).

74   See D.E.. 758 at 184.

75   See Attachment 1 to Ex. A, Thompson Decl.
                                               17
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 18 of 25




practicing law. 76 They each have substantial experience litigating complex criminal

matters in the United States District Court for the District of Kansas. 77

         A rate of $325 per hour is reasonable for attorneys of their experience and

skill working on complex criminal litigation in the Kansas City area. 78 It is lower

than what this Court has approved for similarly situated attorneys in Title VII

litigation 79 and in a National Voting Rights Act case. 80

         This rate is substantially less than the Laffey Matrix 81 – which this Court

cited favorably in its appointment of the Special Master. 82 It is also lower than the

Department of Justice’s fee matrix that sets a rate of $572 per hour for attorneys

with more than 20 years of experience. 83




 See id. (29 years for Ms. Brannon, 26 years for Ms. Nichols, 21 years for Mr.
76

Redmond, 34 years for Ms. Shaneyfelt).

77   See id.

78See Ex. A, Thompson Decl.; See Declaration of Charles E. Atwell, attached hereto
as Ex C.

 See Fox, 258 F. Supp. 3d at 1271 (finding $400 per hour was reasonable in the
79

Kansas City area for experienced attorneys).

80See Fish v. Kobach, No. 16-2105-JAR, 2018 WL 3647132 (D. Kan. Aug. 1, 2018)
(holding $450 per hour was reasonable in the Kansas City area for a specialized
area of law).

81   Available at http://www.laffeymatrix.com/see.html

82   D.E. 146 at 11-12.

83   Available at https://www.justice.gov/usao-dc/file/796471/download
                                            18
           Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 19 of 25




           Second, the rate of $250 per hour is a reasonable rate for Mr. Bell and Mr.

Federico. Both are assistant federal public defenders with between 10 and 20 years

of experience as attorneys. 84 Both have substantial experience in federal criminal

matters. 85

           A rate of $250 is reasonable for attorneys of their experience and skill

working on complex criminal litigation in the Kansas City area. 86 This rate is also

substantially less than the Laffey Matrix. 87 It is also lower than the Department of

Justice’s fee matrix, which sets a rate of $544 per hour for attorneys with 16-20

years of experience 88 and a rate of $491 for attorneys with 11-15 years of

experience. 89

           Fourth, the rate of $110 per hour is reasonable for paralegal time. The term

“attorney’s fees” encompasses paralegal time as well as attorney time; 90 $110 per

hour is a reasonable fee for a paralegal. 91




84   See Ex. A, Thompson Decl.

85   Id.

86   See Ex. A, Thompson Decl.; See Ex C, Atwell Decl.

87   Available at http://www.laffeymatrix.com/see.html

88   Available at https://www.justice.gov/usao-dc/file/796471/download

89   Id.

 Cf. Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 580 (2008) (attorney’s fees
90

under 42 U.S.C. § 1988 “embrace[s] the fees of paralegals as well as attorneys”).

91   See Ex. A, Thompson Decl.; See Ex C, Atwell Decl.
                                              19
         Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 20 of 25




         Finally the rate of $100 per hour is reasonable for investigator time. Attorney

fees also includes investigator time. 92 For the Kansas City market, $100 per hour is

a reasonable fee for an investigator. 93

         The lodestar and presumptive attorneys’ fee is $220,341.30 as set forth in the

table below:

 Name (position)                      Time          Hourly           Billable
                                      Spent         Rate             Amount
 Brandon Bell (attorney)              24.6          $250             $6,150.00

 Melody Brannon (attorney)            177.78        $325             $57,778.50

 Rich Federico (attorney)             121.6         $250             $30,400.00

 Michele Oeberst (paralegal)          172.98        $110             $19,027.80

 Kirk Redmond (attorney)              201.1         $325             $65,357.50

 Laura Shaneyfelt (CJA                117.5         $325             $38,187.50
 Resource Counsel)
 Zay Thompson (investigator)          19            $100             $1,900.00

 Jennifer Wilson (paralegal)          14            $110             $1,540.00


                                                           Sum:     $ 220,341.30




92   See e.g. Jackson v. Austin, 267 F.Supp.2d 1059 (D.Kan. 2003)

93   See Ex. A, Thompson Decl.; See Ex C, Atwell Decl.
                                              20
           Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 21 of 25




           III.   Non-Taxable Costs (Expenses)

           The Court’s Findings of Fact also entitle the FPD to recover expenses (non-

taxable costs) incurred as a result of the Government’s bad faith. 94 The FPD

incurred expenses totaling $39,852.80. 95 However, the only costs the FPD seeks are

the costs it incurred hiring Tami Loehrs with Loehrs Forensics. The FPD paid Ms.

Loehrs $3,375 in fees 96 As detailed above, these costs are appropriately assessed

against the Government.

           IV.    That the FPD is a government agency instead of private
                  counsel does not change the calculus.
           First, it makes no difference that the FPD is a government agency rather

than private counsel. 97 As the Tenth Circuit has held in the context of Fed. R. Civ.

P. 37 sanctions, an

           “attorney fee” arises when a party uses an attorney, regardless of
           whether the attorney charges the party a fee; and the amount of the fee
           is the reasonable value of the attorney’s services. The payment
           arrangement for an attorney can vary widely—hourly rate, flat rate,
           salary, contingency fee, pro bono. What the client pays or owes the
           attorney may not accurately reflect the reasonable value of the
           services. 98



94D.E. 758 at 144; Fox, 258 F. Supp. 3d at 1273 (“As the Tenth Circuit has
reiterated, expenses incurred in representing a client in civil rights and analogous
cases should be included in the attorneys’ fee award if such expenses are reasonable
‘usually billed in addition to the attorney’s hourly rate.’”)

95   See Ex. A, Thompson Decl. at 20.

96   Id.

97   Blum v. Stenson, 465 U.S. 886, 893 (1984).

98   Centennial Archaeology, Inc. v. AECOM, Inc., 688 F.3d 673, 679 (10th Cir. 2012).
                                             21
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 22 of 25




The purpose of “attorney-fee sanctions would be thwarted if a party could escape the

sanction whenever opposing counsel’s compensation is unaffected by the abuse, as

when the fee arrangement is a contingency fee” 99 or, as here, a government agency.

In Centennial, the court explained that when interpreting a fee shifting provision,

“courts should look to their statutory purposes rather than focusing on the inclusion

of a word (incurred) that, in ordinary usage, would be read into the statute in any

event.” 100

          Second, sovereign immunity does not immunize the USAO from payment of

costs and fees. In United States v. Horn, one of the only cases counsel found in

which attorney fees were assessed against a U.S. Attorney’s Office, the First Circuit

held that sovereign immunity barred a federal district court, exercising its

supervisory power, from assessing attorneys’ fees and costs against the federal

government in a criminal case. 101 But as noted above, Rule 41(g) motions are civil

in nature. They “represent a means by which a criminal defendant can determine

her rights in property, and not a part of the trial and punishment process that is

criminal law.” 102




99   Id. at 680.

100   Id. at 682.

101   29 F.3d 754 (1st Cir. 1994).

102   In re Special Grand Jury 89-2, 450 F.3d at 1167.


                                           22
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 23 of 25




         The Tenth Circuit has recognized that the Equal Access to Justice Act, 28

U.S.C. § 2412, waived sovereign immunity and authorized sanctions against the

Government for misconduct under the civil rules: 103

         The legislative history of § 2412(b) supports this view of the EAJA
         waiver. Section 5 of the original EAJA, Pub. L. No. 96–481, § 205, 94
         Stat. 2321, 2330 (1980), expressly addresses fees awarded pursuant to
         the Federal Rules of Civil Procedure and demonstrates Congress' intent
         that the EAJA waives government immunity. That section repealed
         former subdivision (f) of Fed.R.Civ.P. 37, which had disallowed awards
         of expenses and attorney's fees against the United States for discovery
         abuses. In repealing subdivision (f), Congress specified that the United
         States is to be treated like any other litigant in awarding discovery
         sanctions: “This change reflects the belief that the United States
         should be liable for fees the same as other parties when it abuses
         discovery.” H.R.Rep. No. 1418, 96th Cong., 2d Sess. 19, reprinted
         in 1980 U.S. Code Cong. & Admin. News 4953, 4984, 4998 [hereinafter
         “House Report ”]. We believe that Congress through § 5 manifested its
         broader intent that the United States be subject to fee sanctions under
         all of the federal rules to the same extent as private parties: Because old
         Rule 37(f) contained the only specific bar to such sanctions to be found
         in the Federal Rules of Civil Procedure, it was the only rule the EAJA
         needed to address specifically. 104

         Furthermore, should sovereign immunity bar a court using its inherent

powers to sanction a party, it would violate the separation of powers, particularly

the vesting of the Judicial Power in the federal courts under Article III. The judicial

power includes the power to enforce orders, which, necessitates contempt sanctions




103   See Adamson v. Bowen, 855 F.2d 668, 670-71 (10th Cir. 1988).

104   Adamson, 855 F.2d at 671.


                                             23
          Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 24 of 25




including this fee award against the Government. 105 Without such an enforcement

mechanism, judicial rulings against the Government would amount to

unsubstantiated platitudes. 106

          Third, any fees awarded will not go directed to the District of Kansas FPD’s

budget. Rather, the FPD respectfully requests that the Court consult with the Office

of the General Counsel for the Administrative Office of the U.S. Courts on where

funds should be deposited and how they are to be appropriated.

          V.    Conclusion

          For the reasons set forth above, the Court should assess the Government

$220,341.30 in fees and $3,375 in expenses to be deposited as determined by the

Administrative Office of the U.S. Courts and this Court.




105See Nicholas R. Parrillo, The Endgame of Administrative Law: Governmental
Disobedience and the Judicial Contempt Power, 131 Harv. L. Rev. 685, 710-711
(2018).

106   See id.
                                            24
       Case 2:16-cr-20032-JAR Document 784 Filed 09/24/19 Page 25 of 25




                                        Respectfully submitted:


                                        s/ Melody Brannon
                                        Melody Brannon #17612
                                        Federal Public Defender
                                        for the District of Kansas
                                        117 SW 6th Avenue, Suite 200
                                        Topeka, Kansas 66603-3840
                                        Phone: (785) 232-9828
                                        E-mail: Melody_Brannon@fd.org


                                        s/ Kirk C. Redmond
                                        Kirk C. Redmond, #18914
                                        First Assistant Federal Public Defender
                                        for the District of Kansas
                                        117 SW 6th Avenue, Suite 200
                                        Topeka, KS 66603-3840
                                        Phone: 785-232-9828
                                        Fax: 785-232-9886
                                        Email: kirk_redmond@fd.org




                           CERTIFICATE OF SERVICE


    I certify that on September 24, 2019, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of
electronic filing to all parties.




                                        s/ Melody Brannon
                                        Melody Brannon




                                          25
